This is an appeal from the order of the court below discharging a rule to show cause why the trust created by the will of Michael Uch should not be terminated as being in violation of the rule against perpetuities.
The will provided for life estates to testator's widow and two daughters, with remainders over. Petitioners, testator's daughters, contend that the remainders created by the will violate the rule against perpetuities. Even if this be conceded, it would have no effect upon the prior limitations which are admittedly valid: McCreary's Trust Est., 328 Pa. 513,196 A. 25; Quigley's Est., 329 Pa. 281, 198 A. 85; Wanamaker'sEst., 335 Pa. 241, 6 A.2d 852. Under such circumstances, "there is no occasion for presently deciding whether or not such invalidity exists; such decision must wait until the necessity for it arises": Quigley's Est., supra, 294.
The appeal is dismissed. Costs to be paid out of the estate. *Page 398